697 S.E.2d 336 (2010)
Deborah L. HODGES
v.
Mike M. HODGES.
No. 501A09.
Supreme Court of North Carolina.
May 11, 2010.
Sharon Alexander, Hendersonville, for Deborah L. Hodges.
Dawn Skerrett, Hendersonville, for Mike M. Hodges.

ORDER
Upon consideration of the petition filed by Defendant on the 6th of May 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of May 2010."